            Case 3:17-cv-00558-SRU Document 534 Filed 08/27/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

   ___________________________________

   IN RE TEVA SECURITIES LITIGATION                                   No. 3:17-cv-558 (SRU)
   ___________________________________

   THIS DOCUMENT RELATES TO:                                          No. 3:17-cv-558 (SRU)
   ___________________________________

                                                    ORDER

        Having considered all the relevant briefing, submissions, and hearings,1 it is hereby

ordered that:

    1. Defendants shall produce the following categories of data:

             a. Transaction-level direct and indirect sales data for all drugs in Teva’s US
                Generics portfolio from January 1, 2013 through February 28, 2018;

             b. Annual standard cost of goods sold (COGS) at the NDC level for all drugs in
                Teva’s US Generics portfolio from January 1, 2013 through the end of the first
                quarter of 2018;

             c. Quarterly net sales at the NDC level for all drugs in Teva’s US Generics portfolio
                from January 1, 2013 through the first quarter of 2018;

             d. Quarterly sales units at the NDC level for all drugs in Teva’s US Generics
                portfolio from January 1, 2013 through the end of the first quarter of 2018;

             e. Quarterly average net sales price at the NDC level for all drugs in Teva’s US
                Generics portfolio from January 1, 2013 through the end of the first quarter of
                2018;

             f. Quarterly royalty payments at the NDC level for all drugs in Teva’s US Generics
                portfolio from January 1, 2013 through the end of the first quarter of 2018;



        1
           See Pls.’ Mot. to Compel, Doc. No. 411; Defs.’ Mem. in Opp’n, Doc. No. 414; Min. Entry, Doc. No. 423;
Hr’g Tr., Doc. No. 432; Defs.’ Notice, Doc. No. 442; Pls.’ Letter, Doc. No. 443; Defs.’ Letter, Doc. No. 453; Defs.’
Notice, Doc. No. 457; Pls.’ Letter, Doc. No. 459; Min. Entry, Doc. No. 470; Hr’g Tr., Doc. No. 475; Pls.’
Submission, Doc. No. 479; Defs.’ Notice, Doc. No. 480; Pls.’ Notice, Doc. No. 481; Min. Entry, Doc. No. 482; Pls.’
Submission, Doc. No. 496; Pls.’ Notice, Doc. No. 497; Defs.’ Proposed Order, submitted by email on August 7,
2020; Hr’g Tr., Doc. No. 509; Pls.’ Submission, Doc. No. 515; Defs.’ Notice, Doc. No. 516; Min. Entry, Doc. No.
518; Hr’g Tr., Doc. No. 525; Defs.’ Notice, Doc. No. 526.
         Case 3:17-cv-00558-SRU Document 534 Filed 08/27/20 Page 2 of 3



           g. Annual sales and marketing (S&M) costs for the US Generics business unit from
              January 1, 2013 through the end of the first quarter of 2018; and

           h. General and administrative (G&A) costs across all US business segments from
              January 1, 2013 through the end of the first quarter of 2018, along with data that
              compares net revenue for US Generics to overall US net revenue for purposes of
              allocating a portion of G&A costs to the US Generics business unit.

   2. Defendants shall produce spreadsheets, in the form shared with Plaintiffs on July 31,

2020, reflecting the following data:

           a. Quarterly net sales at the NDC level for all drugs in Teva’s US Generics portfolio
              from January 1, 2013 through the first quarter of 2018;

           b. Quarterly sales units at the NDC level for all drugs in Teva’s US Generics
              portfolio from January 1, 2013 through the end of the first quarter of 2018;

           c. Quarterly operating profit (calculated as net sales less COGS at standard costing,
              less estimated royalty expenses) at the NDC level for all drugs in Teva’s US
              Generics portfolio for each quarter from January 1, 2013 through the end of the
              first quarter of 2018;

           d. Quarterly average net sales price at the NDC level for all drugs in Teva’s US
              Generics portfolio from January 1, 2013 through the end of the first quarter of
              2018;

           e. Monthly net sales at the NDC level for all drugs in Teva’s US Generics portfolio
              from January 1, 2013 through the first quarter of 2018;

           f. Monthly sales by unit at the NDC level for all drugs in Teva’s US Generics
              portfolio from January 1, 2013 through the end of the first quarter of 2018; and

           g. A US Generics P&L for each fiscal quarter from January 1, 2013 through the end
              of the first quarter of 2018.

   3. This Order and the prior Orders dated July 16, 2020 (doc. no. 472) and August 11, 2020

(doc. no. 520) resolve Plaintiffs’ Motion to Compel filed on June 2, 2020 (doc. no. 411).

   4. Plaintiffs’ Third Requests for Production are deemed satisfied upon the production of the

data identified in Paragraphs 1 and 2 of this Order.




                                                 2
         Case 3:17-cv-00558-SRU Document 534 Filed 08/27/20 Page 3 of 3



   5. The parties shall meet and confer regarding the schedule for the rolling production of the

data identified in Paragraphs 1 and 2 of this Order and seek the Court’s intervention on

September 2, 2020 if they reach an impasse.

   6. The parties shall meet and confer regarding the format of the production(s) of the data

identified in Paragraphs 1 and 2 of this Order and seek the Court’s intervention on September 2,

2020 if they reach an impasse.

   7. Nothing in this Order precludes either party from identifying additional data or

information on which it intends to rely. Defendants shall promptly notify Plaintiffs of any

additional data on which it intends to rely and produce such data expeditiously.

   8. If Plaintiffs identify additional data that is relevant to the claims and defenses in this

Action, Plaintiffs shall request that relevant information and the parties shall proceed in

compliance with the Federal Rules of Civil Procedure, Local Rules, and the Court’s Case

Management Order (doc. no. 298).



   So ordered.

   Dated at Bridgeport, Connecticut, this 27th day of August 2020.



                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                 3
